                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:19-CV-155-BO


EVETTE MARIE JOHNSON,                         )
                                              )
               Plaintiff,                     )
                                              )
V.                                            )                      ORDER
                                              )
NOV ANT HEALTH BRUNSWICK                      )
MEDICAL CENTER,                               )
                                              )
               Defendant.                     )



       This cause comes before the Court on plaintiffs motions for extension of time and for

default judgment and defendant' s motion to dismiss . For the following reasons, plaintiff's motions

are denied and defendant' s motion is granted.

                                         BACKGROUND

       On August 19, 2019, plaintiff Evette Marie Johnson filed a charge of discrimination with

the Equal Employment Opportunity Commission (EEOC) against defendant Novant Health

Brunswick Medical Center. Plaintiff claims that she "was discriminated against because of [her]

race, Black," in violation of title VII, between December 17, 2018 and February 19, 2019. In the

charge, plaintiff checked the boxes for "Race" and "Retaliation," and she alleged that she suffered

discrimination or retaliation based on her race when she received disciplinary action on December

17, 2018, January 4, 2019 , and February 11 , 2019 and when she was terminated from her

employment on February 19, 2019. The EEOC dismissed the charge with a no-cause finding and

issued a notice of right to sue on October 2, 2019.




          Case 7:19-cv-00155-BO Document 28 Filed 08/19/21 Page 1 of 5
       Plaintiff filed suit m this Court on August 20 , 2019, claiming that she suffered

discrimination based on her race, religion, sex, and national origin during her employment with

defendant. In response to an order from Magistrate Judge Kimberly A. Swank, plaintiff filed a

particularized complaint on December 9, 2019. Judge Swank filed a Memorandum &

Recommendation (M&R) recommending that plaintiffs re ligion and sex-based Title VII claims

be dismissed for lack of factual support, and Senior U .S. District Judge Malcolm J. Howard

adopted Judge Swank's M&R on September 28 , 2020. Therefore, only defendant's Title VII claim

that she was discriminated against on the basis of race or national origin remains.

                                           DISCUSSION

Motion for Extension of Time

       On May 7, 2021 , plaintiff filed a motion to for an extension of time to complete affidavits

in support of her claims. Considering the disposition below, this request is moot. Therefore,

defendant ' s motion for extension of time is denied .

Motion for Default Judgment

       Plaintiff moved for default judgment on July 19, 2021. Because defau lt judgment may not

be considered prior to the entry of default, the Court construes plaintiffs pro se motion as a motion

requesting entry of default pursuant to Fed. R . Civ. P. 55(a). An entry of default is proper " [w]hen

a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise

defend, and that fai lure is shown by affidavit or otherwise." Fed. R. Civ. P . 55(a). The Fourth

Circuit has "expressed a strong preference that, as a general matter, defaults be avoided and that

claims and defenses be disposed of on their merits ." Colleton Preparatory Acad. , Inc. v. Hoover

Universal, Inc., 616 F.3d 413 , 417 (4th Cir. 20 10).




                                                  2

           Case 7:19-cv-00155-BO Document 28 Filed 08/19/21 Page 2 of 5
         Here, plaintiff argues that defendant's failure to file a response within the required time

subjects the claim to entry of default. However, defendant has appeared in this case and filed a

motion to dismiss plaintiffs remaining claim. Therefore, in these circumstances, entry of default

is not appropriate. See Hudson v. State of N C , 158 F.R.D. 78, 80 (E.D.N.C. 1994) (denying

motion for default judgment because defendants filed a motion to dismiss prior to plaintiff filing

the motion for default judgment, even though the motion to dismiss was untimely); United States

v.   Riggs, No . 4:18-CV-128-BO, 20 18 U.S. Dist. LEXIS 191806, at *2 (E.D.N.C. Nov. 9, 2018)

(denying plaintiffs motion for entry of default where the defendant submitted a letter response

denying the allegations against him) . Plaintiffs motion for default judgment is denied .

Motion to Dismiss

         Defendant has moved to dismiss plaintiffs complaint for failure to state a claim pursuant

to Rule 12(b)(6). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the complaint.

Papasan v. Allain, 478 U.S. 265 , 283 (1986). When acting on a motion to dismiss under Rule

12(b)(6), "the court should accept as true all well-pleaded allegations and should view the

complaint in a light most favorab le to the plaintiff." My lan Labs., Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993). A complaint must allege enough facts to state a claim for relief that is

facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility

means that the facts pied "allow[] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged," and mere recitals of the elements of a cause of action

supported by conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009).

A complaint must be dismissed if the factual allegations do not nudge the plaintiffs claims

"across the line from conceivable to plausible." Twombly, 550 U.S. at 570. The complaint must

plead sufficient facts to allow a court, drawing on judicial experience and common sense, to infer



                                                  3
            Case 7:19-cv-00155-BO Document 28 Filed 08/19/21 Page 3 of 5
more than the mere possibility of misconduct. Nem et Chevrolet, Ltd. v. Consumerajfairs. com,

Inc., 591 F.3d 250, 256 (4th Cir. 2009). The court need not accept the plaintiffs legal

conclusions drawn from the facts , nor need it accept as true unwarranted inferences,

unreasonable conclusions, or arguments . Philips v. Pitt County Mem. Hosp. , 572 F.3d 176, 180

( 4th Cir. 2009).

        Defendant argues in its motion that plaintiffs charge of discrimination filed with the EEOC

was untimely . "Title VII directs that a charge shall be filed with the EEOC by or on behalf of a

person claiming to be aggrieved within 180 days after the alleged unlawful employment practice

occurs." Fort Bend Cty. v. Davis, 139 S. Ct. 1843 , 1846 (internal quotations omitted) (alterations

in original); see AMTRAK v. Morgan , 536 U.S. 101 , 109- 110 (2002) (holding that claimant must

file an EEOC charge within 180 days after each " discrete" act of discrimination, including

termination). Although it is not ajurisdictional requirement, the 180-day time limit is a mandatory

deadline, and " a claim is time barred if not filed within these time limits. " Id. at 109. The time

limit bars any claim not fi led within the time limit, even if it is only one day late. Taylor v. Gen.

Tel. Co., 759 F.2d 437, 442 (dismissing a case when plaintiff miscalculated the filing period and

filed the charge with the EEOC one day late); Graham v. Univ. Radiology Grp., No . 3: 18-cv-8616-

BRM-DEA, 2020 U.S . Dist. LEXIS 173523 , at *30 ("The Third Circuit strictly construes these

periods and has held that ' even one day late is time-baned and may be dismissed. "') (quoting

Mosel v. Hills Dep 't Store, Inc., 789 F.2d 251 , 252 (3rd Cir. 1986)). Equitable tolling is "reserved

for those rare instances where- due to circumstances external to the party ' s own conduct-it

would be unconscionable to enforce the limitations period against the party and gross injustice

would result." Harris v. Hutchinson , 209 F.3d 325 , 330 (4th Cir. 2000).




                                                  4
           Case 7:19-cv-00155-BO Document 28 Filed 08/19/21 Page 4 of 5
       In her complaint, plaintiff alleges that the latest date on which she suffered discrimination

was on the day defendant terminated her employment, February 19, 2019. DE 6. Because plaintiff

filed her charge with the EEOC on August 19, 2019, any discriminatory act that occurred more

than 180 days prior to that date, or before February 20, 20 19, is time-barred. Therefore, plaintiff

fi led the charge more than 180 days after each of the alleged acts of discrimination set forth in her

complaint. Plaintiff has not asserted any circumstances outside of her control, wrongful conduct

on the part of defendant, or other extraordinary circumstances that would justify equitable tolling.

See Harris, 209 F.3d at 330 (equitable tolling has generally been applied where "plaintiffs were

prevented from asserting their claims by some kind of wrongful conduct on the part of the

defendant" or where "extraordinary circumstances beyond plaintiffs ' control made it impossible

to file the claims on time"). Therefore, plaintiffs claims are time-barred and must be dismissed.

                                          CONCLUSIO

       Accordingly, for the foregoing reasons, plaintiffs motion for extension of time [DE 17) is

DENIED as MOOT and plaintiffs motion for default judgment [DE 26) is DENIED. Defendant's

motion to dismiss [DE 18) is GRANTED. This action is DISMISSED. The Clerk is DIRECTED

to close the case.




SO ORDERED, this        /   1    day of August, 2021 .




                                             :C:~i¥
                                               UNITED ST ATES DISTRICT JUDGE




                                                  5
           Case 7:19-cv-00155-BO Document 28 Filed 08/19/21 Page 5 of 5
